Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 


DETAILED ACTION

Claim Rejections - 35 USC paragraph 112(b)

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 28 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to disclose sufficient structure for the claimed system.
	Re claim 28, claim recites system comprising a network node and a user equipment, however the claim fails to disclose sufficient structure for the network node and user equipment. 

Claim Rejections - 35 USC paragraph 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1, 6, 10, 15 and 28 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhang et al (US 20160021584, “Zhang”).

		Re claims 1, 10 and 28, Zhang discloses a UE (figure 2) comprising interface circuitry (figure 2, element 212) for receiving a first message comprising a first set of parameters associated with system information, the first set of parameters having a first validity from a network node (figure 3) (paragraphs [0021]-[0023] and paragraph [0037]). The System information parameters are broadcast together with value tags and modification period information); processing circuitry (figure 2, element 208) for deriving a stored set of parameters based, at least in part, on the first set of parameters and its associated validity (paragraphs [0038] and [0039]. The UE stores SIB parameters if received for the first time.); receiving a second message comprising a second set of parameters associated with system information, the second set of parameters having a second validity (paragraph [0042]. The UE reads the MIB and SIB again, and checks the received value tag associated.); and upon the second validity superseding the first validity, modifying the stored set of parameters (paragraphs [0043] and [0044]. If the value tag is the same, the stored SIB parameters are still valid, otherwise, the stored parameters are updated with the newly received SIB parameters.). Zhang implicitly discloses power circuitry providing power to the processing circuitry and the interface circuitry.

		

Claim Rejections - 35 USC paragraph 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 2-5 and 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang in view of Tang (US 20190274091).

	Re claims 2, 4, 11 and 13, Zhang discloses sending of SIB parameters to a UE wither through broadcasting, or through dedicated RRC signalling (paragraphs [0021] and [0022]), but fails to explicitly disclose the first message comprises dedicated system information and the second message comprises common system information or the first message comprises common system information and the second message comprises dedicated system information. However, Tang discloses the system information including common system information and dedicated system information (paragraph [0007]).

		Re claims 3, 5, 12 and 14, the modified system of Zhang discloses the second and first set of parameters are system information blocks and the second and first message contain zero or more additional system information blocks (paragraphs [0021] and [0044]).

Claims 7, 8, 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang in view of Fischer (US 20090253422).
		Re claims 7 and 16, Zhang discloses all of the limitations of the base claim, but fails to disclose the first validity indication comprises a first version indicator and the second validity indication comprise a second version indicator; and wherein the second validity supersedes the first validity upon the second version indicator comprising a later version than the first version indicator. However, Fischer discloses the first validity indication comprises a first version indicator and the second validity indication comprise a second version indicator (paragraph [0051]). Therefore, it would have been obvious to 
		Re claims 8 and 17, Zhang discloses all of the limitations of the base claim, but fails to disclose at least one of the first validity or the second validity has a timer associated therewith; and determining whether the timer has expired to determine if the second validity supersedes the first validity. However, Fischer discloses at least one of the first validity or the second validity has a timer associated therewith; and determining whether the timer has expired (paragraph [0049]). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Zhang with Fischer for the benefit of updating system information based on whether the timer has expired to determine if the second validity supersedes the first validity.

Claims 9 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang in view of Lin et al (US 10484890, “Lin”).
		Re claims 9 and 18, Zhang disclose modifying the stored set of parameters based on one or more modifications (paragraph [0044]), but fails to explicitly disclose modifying the parameters based on one or more modifications selected from the group consisting of: replacing a parameter in the stored set of parameters with a corresponding parameter from the second set of parameters, adding a parameter from the second set of 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hong Cho whose telephone number is 571-272-3087.  The examiner can normally be reached on Mon-Fri during 7 am to 4 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Hassan Phillips can be reached on 571-272-3940.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/HONG S CHO/
Primary Examiner, Art Unit 2467